J-S32030-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 SMS FINANCIAL CH, LLC, ASSIGNEE         :   IN THE SUPERIOR COURT OF
 OF PNC BANK, N.A.                       :        PENNSYLVANIA
                                         :
                                         :
              v.                         :
                                         :
                                         :
 BOLUS TRUCK PARTS & TOWING,             :
 INC. AND ROBERT BOLUS                   :   No. 542 MDA 2022
                                         :
                    Appellants           :

               Appeal from the Order Entered March 7, 2022
   In the Court of Common Pleas of Lackawanna County Civil Division at
                           No(s): 2017-00522


BEFORE: PANELLA, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY BENDER, P.J.E.:           FILED: OCTOBER 18, 2022

      Appellants, Bolus Truck Parts & Towing, Inc. and Robert Bolus, appeal

from the trial court’s March 7, 2022 order granting Appellee’s, SMS Financial

CH, LLC, Assignee of PNC Bank, N.A., motion to amend judgment. In granting

Appellee’s motion, the trial court amended the judgment entered against

Bolus Truck Parts & Towing, Inc., to reflect a judgment against Bolus Truck

Parts & Towing Services, Inc. After careful review, we affirm.

      The trial court sets forth a thorough recitation of the facts and

procedural history of this matter in its Pa.R.A.P. 1925(a) opinion. See Trial

Court Opinion (“TCO”), 4/29/22, at 2-7.      On appeal, Appellants raise the

following issues for our review:
      1. Wether [sic] the [c]ourt erred when it found that Appellee had
      standing to bring the within action when it was a foreign
J-S32030-22


        corporation which        had   not     registered   to   do   business   in
        Pennsylvania?

        2. Wether [sic] the trial court erred in permitting the amendment
        of the caption to add a new party after the statute of limitations
        [sic]?

Appellants’ Brief at ii.1,   2


        In Appellants’ first issue, they argue that the trial court “erred when it

found that Appellee had standing to bring the within action when it was a

foreign corporation which had not registered to do business in Pennsylvania.”

Id. at 3.    They say that “Appellee has no right to bring any action within

Pennsylvania in the absence of registering with the Department of State. The

uncontradicted evidence shows significant activity within the [C]ommonwealth

of Pennsylvania prior to bringing this action.”              Id. at 5.    According to

Appellants, “[i]n the absence of the necessary registration, all efforts and

filings made by Appellee should be stricken.” Id. Accordingly, they insist this

action should be dismissed for lack of standing. Id. at 6.


____________________________________________


1 Though Appellants include a Statement of the Questions Involved section in
their brief, they do not actually set forth any issues for our review therein.
See Appellants’ Brief at 3 (stating, inter alia, “Whether the trial court erred
in?”). While we admonish Appellants for their lack of diligence in following our
Rules of Appellate Procedure, see Pa.R.A.P. 2111, 2116(a), because we are
able to glean from Appellants’ brief the issues they wish to raise, we will
overlook their noncompliance in this regard. See Werner v. Werner, 149
A.3d 338, 341 (Pa. Super. 2016) (“Issues not presented in the statement of
questions involved are generally deemed waived. However, such a defect may
be overlooked where an appellant’s brief suggests the specific issue to be
reviewed and [the] appellant’s failure does not impede our ability to address
the merits of the issue.”) (cleaned up).

2   These questions are taken from the table of contents of Appellants’ brief.

                                             -2-
J-S32030-22



      No relief is due on this basis. We have reviewed the detailed and well-

reasoned opinion issued by the Honorable Julia K. Munley of the Court of

Common Pleas of Lackawanna County.          We conclude that Judge Munley’s

opinion accurately and thoroughly disposes of the standing issue raised by

Appellants. TCO at 8-11. Accordingly, we adopt her opinion as our own with

respect to this issue.

      In Appellants’ second issue, they aver that the trial court erred “in

permitting the amendment of the caption to add a new party after the statute

of limitations [had expired].” Appellants’ Brief at 6. They advance that “an

amendment to a pleading that adds a new and distinct party once the statute

of limitations has expired is not permitted[,]” and that “the test is ‘whether

the right party was sued but under a wrong designation — in which event the

amendment was permissible — or whether a wrong party was sued and the

amendment was designed to substitute another and distinct party.’” Id. at 7

(citations omitted). Here, Appellants claim that the latter occurred, as Bolus

Truck Parts & Towing Services, Inc. is purportedly a distinct entity from Bolus

Truck Parts & Towing, Inc. Id. at 8. Thus, Appellants argue that the trial

court should not have permitted the amendment. See id. at 9.

      “It is settled that the trial court enjoys broad discretion to grant or deny

a petition to amend pleadings.      We therefore use an abuse of discretion

standard in reviewing a trial court’s order granting or denying a petition to

amend.” Thom v. CDM Auto Sales, 221 A.3d 681, 684 (Pa. Super. 2019)

(cleaned up).

                                      -3-
J-S32030-22



       Again, we have reviewed the opinion of Judge Munley and conclude that

her analysis correctly disposes of Appellants’ amendment argument. See TCO

11-19.3 Therefore, we adopt her opinion as our own with respect to this issue

as well.




____________________________________________


3 Judge Munley astutely observed in her opinion that, in Thom, this Court
stated that, “under the current language of [Pa.R.Civ.P.] 1033(b), pleadings
may not be amended to correct a party’s name if more than 90 days have
passed since the expiration of the statute of limitations.” TCO at 15 (quoting
Thom, 221 A.3d at 685; Judge Munley’s brackets omitted). However, Judge
Munley went on to explain why Rule 1033(b) had nevertheless been satisfied
in this case, despite the passage of time. See Pa.R.Civ.P. 1033(b) (“An
amendment correcting the name of a party against whom a claim has been
asserted in the original pleading relates back to the date of the
commencement of the action if, within 90 days after the period provided by
law for commencing the action, the party received notice of the institution of
the action such that it will not be prejudiced in maintaining a defense on the
merits and the party knew or should have known that the action would have
been brought against the party but for a mistake concerning the identity of
the proper party.”); TCO at 17-18 (“[F]or the purposes of Rule 1033(b),
Corporate Defendant received notice of the action [within the time afforded
by the applicable statute of limitations,] and it was not prejudiced in
maintaining a defense of the action on the merits. And further, based on the
admission in [its] Answer, Corporate Defendant knew that the action would
have been properly brought against it but for a mistake concerning the actual
name of Corporate Defendant.”). We note that Appellants make no mention
of Rule 1033(b) or Thom in their argument, and therefore they have waived
any issues relating to them.

                                           -4-
J-S32030-22




     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/2022




                          -5-
Circulated 09/30/2022 09:48 AM